

115 HJ 56 IH: Providing for congressional disapproval under chapter 8 of title 5, United States Code, of the final rule of the Bureau of Land Management relating to “Onshore Oil and Gas Operations; Federal and Indian Oil and Gas Leases; Site Security”.
U.S. House of Representatives
2017-02-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA115th CONGRESS1st SessionH. J. RES. 56IN THE HOUSE OF REPRESENTATIVESFebruary 1, 2017Mr. Pearce (for himself, Mr. Gosar, Mr. Stewart, Mrs. Radewagen, Mr. Cramer, Mr. Gohmert, Mr. Newhouse, Mr. Biggs, Mr. Westerman, and Mr. Lamborn) submitted the following joint resolution; which was referred to the Committee on Natural ResourcesJOINT RESOLUTIONProviding for congressional disapproval under chapter 8 of title 5, United States Code, of the
			 final rule of the Bureau of Land Management relating to Onshore Oil and Gas Operations; Federal and Indian Oil and Gas Leases; Site Security.
	
 That Congress disapproves the rule submitted by the Bureau of Land Management relating to Onshore Oil and Gas Operations; Federal and Indian Oil and Gas Leases; Site Security (81 Fed. Reg. 81356 (November 17, 2016)), and such rule shall have no force or effect. 